Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 19, 2021, January 12, 2022, and August 12, 2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “approximately” in claims 5-7, 9, and 12-13 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In claims 5, 7, 9, and 12, the term modifies the limitation “rectangular” and renders it indefinite. In claim 6, the term modifies the limitation “circular shape, oval shape, C shape, T shape, or L shape” and renders it indefinite. In claim 13, the term modifies the limitation “square shape, oval shape, or circular shape” and renders it indefinite.
Claim 9 recites the limitation "the second opening" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 14 inherit the deficiencies of claim 7.
Claims 10-11 inherit the deficiencies of claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikolayuk et al. (US Patent No. 4590480 A), hereinafter known as Nikolayuk.
Regarding claim 1, Nikolayuk discloses (Fig. 1b and 2) an apparatus (Fig. 1b) comprising: a waveguide (218) including a hollow channel for a dielectric (222), the waveguide including: a plurality of radiation slots (15, 16, 17), each of the plurality of radiation slots (15, 16, 17) comprising an opening through a surface of the waveguide (218) that defines the hollow channel, each of the plurality of radiation slots (15, 16, 17) being operably connected with the dielectric (222; col. 4, lines 53-66); and a plurality of parasitic elements positioned on or in the surface (230; col. 4, lines 53-66, col. 5, lines 3-10), one of the plurality of parasitic elements (230) positioned adjacent to and offset from a longitudinal side of each radiation slot of the plurality of radiation slots (15, 16, 17), the longitudinal side being parallel with a longitudinal direction through the hollow channel (218), the plurality of parasitic elements (230) and the plurality of radiation slots (15, 16, 17) being arranged on the surface to produce an asymmetrical radiation pattern (Fig. 4).

    PNG
    media_image1.png
    669
    387
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    637
    369
    media_image2.png
    Greyscale


Regarding claim 3, Nikolayuk further discloses (Fig. 1b and 2) wherein each of the plurality of parasitic elements (230) is offset a distance from the longitudinal side of each radiation slot (15, 16, 17), the distance being selected to generate a particular band of coverage in the asymmetrical radiation pattern of an antenna element (Fig. 4), the antenna element being electrically coupled to the dielectric from a floor of the hollow channel (180).
Regarding claim 6, Nikolayuk further discloses (Fig. 1b and 2) wherein the plurality of parasitic elements (230, T-shape) has an approximately circular shape, oval shape, C shape, T shape, or L shape. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolayuk in view of Bannon (US Patent No. 7091919 B2).
Regarding claim 4, Nikolayuk does not specifically teach wherein each of the plurality of parasitic elements has a height less than a depth of each of the plurality of radiation slots.
However, Bannon teaches (Fig. 6) wherein each of the plurality of parasitic elements (60) has a height less than a depth of each of the plurality of radiation slots (62).

    PNG
    media_image3.png
    427
    519
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Nikolayuk with Bannon to include “wherein each of the plurality of parasitic elements has a height less than a depth of each of the plurality of radiation slots,” as taught by Bannon, for the purpose of improving efficiency (see also col.4, lines 61-64).
Regarding claim 5, Nikolayuk does not specifically teach wherein the plurality of parasitic elements has an approximately rectangular shape.
However, Bannon teaches (Fig. 6) a plurality of parasitic elements has an approximately rectangular shape (60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Nikolayuk with Bannon to include “a plurality of parasitic elements has an approximately rectangular shape,” as taught by Bannon, for the purpose of improving efficiency (see also col.4, lines 61-64).

Claims 7, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolayuk in view of Yamaguchi et al. (JP 2013187752 A), hereinafter known as Yamaguchi.
Regarding claim 7, Nikolayuk does not specifically teach wherein the hollow channel includes a second opening in the longitudinal direction at one end of the waveguide and a closed wall at an opposite end of the waveguide, the second opening being an approximately rectangular shape and the hollow channel forming another approximately rectangular shape along the longitudinal direction.  
However, Yamaguchi teaches (Fig. 1) wherein the hollow channel includes a second opening (3) in the longitudinal direction at one end of the waveguide and a closed wall (4) at an opposite end of the waveguide, the second opening (3) being an approximately rectangular shape and the hollow channel forming another approximately rectangular shape along the longitudinal direction.

    PNG
    media_image4.png
    252
    244
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Nikolayuk with Yamaguchi to include “wherein the hollow channel includes a second opening in the longitudinal direction at one end of the waveguide and a closed wall at an opposite end of the waveguide, the second opening being an approximately rectangular shape and the hollow channel forming another approximately rectangular shape along the longitudinal direction,” as taught by Yamaguchi, for the purpose of reducing grating lobes (see also [0011]).
Regarding claim 9, Nikolayuk does not specifically teach wherein the second opening comprises an approximately rectangular shape and the hollow channel forms a zigzag shape along the longitudinal direction through the hollow channel.    
However, Yamaguchi teaches (Fig. 1) herein the second opening (3) comprises an approximately rectangular shape and the hollow channel (channel of 1) forms a zigzag shape along the longitudinal direction through the hollow channel (channel of 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Nikolayuk with Yamaguchi to include “wherein the second opening comprises an approximately rectangular shape and the hollow channel forms a zigzag shape along the longitudinal direction through the hollow channel,” as taught by Yamaguchi, for the purpose of reducing grating lobes (see also [0011]).
Regarding claim 10, Nikolayuk does not specifically teach wherein the zigzag shape comprises multiple turns along the longitudinal direction, each of the multiple turns having a turning angle between 0 and 90 degrees.  
However, Yamaguchi teaches (Fig. 1) wherein the zigzag shape comprises multiple turns along the longitudinal direction, each of the multiple turns having a turning angle between 0 and 90 degrees.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Nikolayuk with Yamaguchi to include “wherein the zigzag shape comprises multiple turns along the longitudinal direction, each of the multiple turns having a turning angle between 0 and 90 degrees,” as taught by Yamaguchi, for the purpose of reducing grating lobes (see also [0011]).
Regarding claim 11, Nikolayuk further teaches (Fig. 1a and 1b) wherein the plurality of radiation slots (13-20) is positioned along a centerline of the hollow channel (channel of 100), the centerline being parallel with the longitudinal direction through the hollow channel.
Regarding claim 12, Nikolayuk further teaches (Fig. 1a and 6a) wherein the plurality of parasitic elements comprises an approximately rectangular dipole element that (678) extends along the longitudinal direction of the waveguide, the approximately rectangular dipole element (678) positioned adjacent to and offset from the longitudinal side of the plurality of radiation slots (216).
Regarding claim 13, Nikolayuk does not specifically teach wherein the second opening comprises an approximately square shape, oval shape, or circular shape.  
However, Yamaguchi teaches (Fig. 1) wherein the second opening (3) comprises an approximately square shape, oval shape, or circular shape.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Nikolayuk with Yamaguchi to include “wherein the second opening comprises an approximately square shape, oval shape, or circular shape,” as taught by Yamaguchi, for the purpose of reducing grating lobes (see also [0011]).
Regarding claim 14, Nikolayuk does not specifically teach wherein the plurality of radiation slots is evenly distributed between the second opening and the closed wall along the longitudinal direction.  
However, Yamaguchi teaches (Fig. 3) wherein the plurality of radiation slots (2) is evenly distributed between the second opening (3) and the closed wall (4) along the longitudinal direction.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Nikolayuk with Yamaguchi to include “wherein the plurality of radiation slots is evenly distributed between the second opening and the closed wall along the longitudinal direction,” as taught by Yamaguchi, for the purpose of improving efficiency (see also [0017]).
Regarding claim 17, Nikolayuk does not specifically teach wherein the dielectric comprises air and the waveguide is an air waveguide.
However, Yamaguchi teaches wherein the dielectric comprises air and the waveguide is an air waveguide ([0015]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Nikolayuk with Yamaguchi to include “wherein the dielectric comprises air and the waveguide is an air waveguide,” as taught by Yamaguchi, for the purpose of reducing cost (see also [0015]).
Regarding claim 18, Nikolayuk discloses (Fig. 1b and 2) a system comprising: an antenna element (Abstract); a device configured to transmit or receive electromagnetic signals via the antenna element (Abstract); and a waveguide (218) including a hollow channel for a dielectric (222), the hollow channel forming: a closed wall (180) at an opposite end of the waveguide (218); a plurality of radiation slots (15, 16, 17), each of the plurality of radiation slots (15, 16, 17) comprising a second opening through a surface of the waveguide (218) that defines the hollow channel, each of the plurality of radiation slots (15, 16, 17) being operably connected with the dielectric (222; col. 4, lines 53-66); and a plurality of parasitic elements (230) positioned on or in the surface (230; col. 4, lines 53-66, col. 5, lines 3-10), one of the plurality of parasitic elements (230) positioned adjacent to and offset from a longitudinal side of each radiation slot of the plurality of radiation slots (15, 16, 17), the longitudinal side being parallel with the longitudinal direction through the hollow channel (218), the plurality of parasitic elements (230) and the plurality of radiation slots (15, 16, 17) being arranged on the surface to produce an asymmetrical radiation pattern (Fig. 4) for the antenna element that is electrically coupled to the dielectric from a floor of the hollow channel (180) but does not specifically teach a first opening in a longitudinal direction at one end of the waveguide.
However, Yamaguchi teaches (Fig. 1) a first opening in a longitudinal direction at one end of the waveguide (3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Nikolayuk with Yamaguchi to include “a longitudinal direction at one end of the waveguide,” as taught by Yamaguchi, for the purpose of reducing grating lobes (see also [0011]).
Regarding claim 19, Nikolayuk does not specifically teach wherein the device comprises a radar system.
However, Yamaguchi teaches wherein the device comprises a radar system ([0002] and [0007]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Nikolayuk with Yamaguchi to include “wherein the device comprises a radar system,” as taught by Yamaguchi, for the purpose of reducing grating lobes (see also [0009]).
Regarding claim 20, Nikolayuk does not specifically teach wherein the system is a vehicle.
However, Yamaguchi teaches wherein the system is a vehicle ([0007]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Nikolayuk with Yamaguchi to include “wherein the system is a vehicle,” as taught by Yamaguchi, for the purpose of reducing grating lobes (see also [0009]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nikolayuk in view of Yamaguchi as applied to claim 7 above, and in further view of Yamaguchi et al. (US PGPUB 2010/0321265 A1), hereinafter known as Yamaguchi 2.
Regarding claim 8, Nikolayuk does not specifically teach wherein the plurality of radiation slots is offset a non-uniform distance from a centerline of the hollow channel, the centerline being parallel with the longitudinal direction.
However, Yamaguchi 2 teaches (Fig. 5) wherein the plurality of radiation slots (31, 32, 41) is offset a non-uniform distance from a centerline of the hollow channel (x), the centerline (x) being parallel with the longitudinal direction.

    PNG
    media_image5.png
    655
    502
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Nikolayuk with Yamaguchi 2 to include “wherein the plurality of radiation slots is offset a non-uniform distance from a centerline of the hollow channel, the centerline being parallel with the longitudinal direction,” as taught by Yamaguchi 2, for the purpose of improving radiation directivity (see also [0041]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolayuk in view of Kamo et al. (US PGPUB 2018/0351261 A1), hereinafter known as Kamo.
Regarding claim 15, Nikolayuk does not specifically teach wherein the waveguide comprises metal.  However, Kamo teaches wherein the waveguide comprises metal ([0105]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Nikolayuk with Kamo to include “wherein the waveguide comprises metal,” as taught by Kamo, for the purpose of improving conductivity (see also [0106]).
Regarding claim 16, Nikolayuk does not specifically teach wherein the waveguide comprises plastic.
However, Kamo teaches wherein the waveguide comprises plastic ([0092] and [0106] – [0107]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Nikolayuk with Kamo to include “wherein the waveguide comprises plastic,” as taught by Kamo, for the purpose of simplifying manufacturing (see also [0107]).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. Added primarily for emphasis, the claim recitations “wherein: the waveguide includes a printed circuit board (PCB)” and “wherein: the plurality of radiation slots is formed in the third conductive layer of the PCB; and the plurality of parasitic elements is formed in the first conductive layer of the PCB” in claim 2 are not found in the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845